Citation Nr: 0211401	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  98-09 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.   

2.  Entitlement to an increased initial rating for residuals 
of a fracture of the right pubis, currently rated as 10 
percent disabling. 

3.  Entitlement to an increased initial rating for residuals 
of a simple fracture of the glenoid neck of the right 
scapula, currently rated as noncompensable. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from October 1956 to March 
1958.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in North Little Rock, Arkansas, (hereinafter RO).  The 
development requested by the Board in its remands has been 
substantially accomplished, and this case is now ready for 
appellate review.  
 

FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  There is no competent medical evidence linking a current 
right knee disability to service.  

3.  For the entire appeal period, service connected residuals 
of a fracture of the right pubis do not result in flexion of 
the right thigh that is limited to 30 degrees or any other 
functional limitation which can be attributed to the service-
connected disability. 

4.  For the entire appeal period, service connected residuals 
of a fractured right scapula do not result in malunion or any 
functional limitation which can be attributed to the service-
connected disability. 

5.  There are no extraordinary factors associated with the 
service-connected right pubis or right scapular disabilities 
productive of an unusual disability picture such as to render 
application of the regular schedular provisions impractical.
  

CONCLUSIONS OF LAW

1.  A knee disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.102, 
3.303 (2001).  

2.  The criteria for an initial rating in excess of 10 
percent for residuals of a fracture of the right pubis are 
not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 
3.321, Part 4, 4.71a, Diagnostic Code (DC) 5252 (2001). 

3.  The criteria for an initial compensable rating for 
residuals of a fracture of the right scapula are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 3.321, 
Part 4, 4.71a, DC 5203 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.316(a).  The VCAA eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The VCAA 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the Board finds that the VA's duties, 
as set out in the VCAA, have been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA codified as amended at 38 U.S.C.A. §§ 5102 and 
5103.  The veteran was notified of the evidence required for 
a grant of his claims by rating decision dated in January 
1998, statement of the case dated in May 1998, supplemental 
statements of the case dated in April 2000 and February 2002 
and a letter dated in August 2001 informing the veteran of 
the VCAA.  The Board concludes that the discussion therein 
adequately informed the veteran of the information and 
evidence needed to substantiate his claims, thereby meeting 
the notification requirements of the VCAA.  Thus, there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
as amended at 38 U.S.C.A. § 5103A.  The necessary evidence, 
to include the service medical records and VA clinical 
records dated through an October 2001 VA examination, has 
been obtained by the RO.  
The veteran has not identified any additional pertinent 
records for submission by himself or that need to be obtained 
by VA.  See Quartuccio v. Principi, No. 01-997 (U.S. Vet. 
App. June 19, 2002).  As such, the Board finds that the 
development requirements of the VCAA have also been met.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
veteran in this case.  Thus, the Board finds that further 
development is not warranted. 

II. Right Knee

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

The service medical records, including the August 1957 
separation examination, do not reflect treatment for a 
chronic knee disability.  The most recent VA clinical 
evidence includes a negative X-ray of the right knee in 
October 2001.  Upon examination at that time, the examiner 
found no "clear-cut clinical evidence of a pathological 
process" involving the right knee.  While the veteran 
described a history of pain and instability in the right 
knee, the examiner, who indicated that he had reviewed the 
pertinent records contained in the claims file, found no 
relationship between this symptomatology and service.  In 
this regard, the examiner specifically noted the lack of any 
evidence of treatment for a knee disorder during service.  

Applying the pertinent legal criteria to the facts summarized 
above, while the  veteran's assertions in written argument 
and testimony presented at a September 1998 hearing linking a 
current right knee disability to service have been carefully 
considered, absent any independent supporting clinical 
evidence from a physician or other medical professional, 
"[t]he veteran's own statements expressing his belief that 
his disabilities are service connected . . . are not 
probative."  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  There is no such independent supporting clinical 
evidence of record.  In fact, there does not appear to even 
be a current disability in the right knee, and in the absence 
of proof of a present disability, there can be no valid 
claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
In short, the Board finds the "negative" evidence, 
principally the negative service medical records and negative 
opinion from the October 2001 VA examination discussed above, 
to outweigh the "positive" evidence of record, which is 
limited to the subjective assertions of the veteran.  As 
such, the claim for service connection for a right knee 
disability must be denied.  Gilbert, 1 Vet. App. at 49. 


III.  Right Pubis/Scapula

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

A 10 percent rating for limitation of flexion of the thigh 
requires flexion to be limited to 45 degrees.  
38 C.F.R. § 4.71, DC 5252.  A 20 percent rating for 
limitation of flexion of the thigh requires flexion to be 
limited to 30 degrees.  Id. 

A compensable rating for impairment of the clavicle or 
scapula requires malunion.  38 C.F.R. § 4.71a, DC 5203.   

In light of the fact that the claims for increased 
compensation at issue stem from an appeal of the initial 
disability ratings assigned for the service connected 
disabilities by a January 1998 rating decision, the 
adjudication below will include consideration of whether 
there is any basis for "staged" ratings.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

With the above criteria in mind, the relevant facts will be 
briefly summarized.  During service in June and July 1957, 
the veteran was treated in a hospital for injuries sustained 
after he fell from a second floor window.  The injuries 
included a simple fracture of the glenoid neck of the right 
scapula and a simple, nondisplaced fracture of the right 
pubis.  Neither fracture involved artery or nerve 
involvement.  Thereafter, service connection was established 
for a simple nondisplaced fracture of the right pubis and a 
simple fracture of the glenoid neck of the right scapula by 
the aforementioned January 1998 rating decision.  A 10 
percent rating was assigned for the fractured pubis under DC 
5252 and a noncompensable rating was assigned for the 
fractured scapula under DC 5203.  

The veteran described continuing problems, to include pain 
and stiffness, with the above injuries at his September 1998 
hearing.  However, the examiner who conducted the October 
1991 VA examination essentially found no current residuals 
which could be attributed to either the right pubis or right 
scapula injuries incurred in service.  More specifically, the 
examiner found that the fractured pubis had healed in a 
stable "nondeforming" fashion, and found that the symptoms 
in that area were "not attributable to the fractured 
pelvis."  With respect to the clavicle fracture, the 
examiner stated that the symptoms described by the veteran 
were, rather than attributable to the in-service fracture, 
more related to the effects of "impingement of the shoulder 
capsule and a secondary capsulitis that has adhered enough to 
the joint structure to restrict the range of motion."  It 
was the physician's opinion that the "[in-service] fracture 
of the glenoid neck has not entered into this entity," and 
that the "right shoulder disabilities are not related to the 
military service." 

In short, the "negative" objective clinical evidence, in 
the form of the above medical opinion, weighs against a 
conclusion that there is sufficient disability attributable 
to the service-connected conditions at issue to warrant 
increased compensation under DCs, 5203, 5252, or any other 
potentially applicable diagnostic code.  This objective 
"negative" clinical evidence is more probative than the 
"positive" evidence represented by the veteran's 
contentions and sworn testimony asserting that there exists 
pathology or symptomatology warranting increased ratings for 
the service-connected right pubis and clavicle fractures.  
See Francisco v. Brown, 7 Vet. App. 55 (1994); Espiritu, 2 
Vet. App. at 492.  

With regard to the provisions of Fenderson as applied to the 
two disabilities at issue, the RO has noted consideration of 
all pertinent evidence, and has assigned the 10 percent and 
noncompensable ratings since the grants of service 
connection.  The Board on review concurs with these ratings.  
The logic set forth above, in determining that increased 
rating are not warranted, is the same as used to determine 
that higher "staged" ratings are not warranted for an 
earlier time.  Thus, a rating in excess of 10 percent for 
residuals of a fracture of the right pubis or a compensable 
rating for residuals of the fractured scapula is not 
warranted for any portion of the appeal period. 

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  To this end, the 
Board notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected fractures of the right pubis or clavicle is 
demonstrated, nor is there any other evidence that these  
conditions involve such disability that an extraschedular 
rating would be warranted under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  In short, as the "negative" evidence 
outweighs that of the positive, the claims for increased 
ratings must be denied.  Gilbert, 1 Vet. App. at 49. 






	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to an initial rating in excess of 10 percent for 
residuals of a fracture of the right pubis is denied. 

Entitlement to a compensable initial rating for residuals of 
a simple fracture of the glenoid neck of the right scapula is 
denied.   



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

